internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eb qp1 plr-t-103168-15 date date legend city a state b plan c plan d city code e ordinance f ordinance g ordinance h dear this letter responds to your date ruling_request submitted by your authorized representatives as supplemented by correspondence dated date date date date and date in which you ask whether certain designated employee contributions to plan c and plan d can be picked up under sec_414 of the internal_revenue_code the code’ you submitted the following facts and representations under penalties of perjury in support of your request city a is a political_subdivision of state b and plan d to provide retirement benefits for eligible employees of city a plan c and plan d are both governmental defined benefit plans under sec_414 and are both qualified under sec_401 both plan c and plan d provide for employee contributions that are deducted from salary and picked up by city a under sec_414 the pick-up of the employee contributions under plan c was first effective city a contributes amounts to both plan c plr-t-103168-15 under plan d the pick-up of the employee contributions was first effective facts plan c plan c provides retirement benefits for certain employees of city a participants in plan c make employee contributions in different amounts according to two tiers under plan c this ruling_request involves only employees covered by tier of city code e defines employee contributions as those section contributions to plan c that are deducted from an employee’s salary and credited to an employee’s individual_account section of city code e states that city a will pick up and contribute the employee contributions on behalf of employees to plan c section states that the employee contributions will be treated as employer contributions for federal_income_tax purposes and will be made by city a in lieu of employee contributions section directly receive the contributions made by city a instead of having the contributions paid to plan c states that an employee has no option to of city code e establishes the contribution rates for participants in tier will section of plan c paragraph b of this section states that all participants in tier of plan c contribute percent of salary by salary deduction beginning earlier of or the date the through the in addition to the percent of salary required to be contributed by all participants in tier of plan c as noted in the immediate paragraph above section of city code e requires additional employee contributions mandatory additional contributions to be made to plan c by certain members on city a adopted ordinance f which amended city code e to require that members who are covered by certain memoranda of understanding mous will contribute an additional percent of compensation by salary deduction retroactive to through and ongoing this provision on add two additional categories of members required to make mandatory additional contributions to plan c paragraph c of section states that effective city a adopted ordinance g to amend city code e retroactively to members subject_to other specific mous will contribute by salary deduction percent of compensation paragraph c states that members who are subject_to other specific mous and members who are non-represented employees including elected officials will contribute percent of compensation by salary deduction retroactive to and percent of compensation beginning is fully paid and percent of compensation beginning on is now section plr-t-103168-15 and ongoing of city code e also states that in consideration for making the of city code e the city administrative officer will notify plan c and section mandatory additional contributions such members will receive the benefit set forth in section the controller of the specific mous that require members to contribute as provided in section and will also provide plan c and the controller with the names of all members who are non-represented employees including elected officials because the benefit conferred by section who is employed in a position requiring the payment of mandatory additional contributions to plan c will continue to make mandatory additional contributions to plan c as long as he or she is a member notwithstanding that he or she may subsequently transfer to a position that does not require the payment of the mandatory additional contributions of city code e states that a member who makes mandatory additional contributions as provided in section will obtain a vested right to the increase in the maximum medical plan premium subsidy at an amount no less than the dollar increase in the of city code e is a vested benefit a member section premium of city code e states that the health and welfare programs under plan section c including the medical plan premium subsidy and administrative costs will be provided solely from the sec_401 account established under section section of city code e states that all employee contributions paid pursuant to this section will be deposited into each member's account in plan c and that city a will pick up all employee contributions payable by salary deduction pursuant to this section as provided in sections of city code e city a represents that all of the mandatory additional contributions are deducted by payroll deduction each payroll_period pursuant to section of city a’s charter and deposited into members’ individual_retirement_accounts in plan c pursuant to subsection mandatory additional contributions is deposited to the members’ h accounts city a further represents that no portion of the of city code e with respect to whether the mandatory additional contributions that are deducted by payroll deduction are subject_to taxes under the federal_insurance_contributions_act fica you represent that city a is exempt from social_security_taxes plan d provides retirement benefits for certain employees of city a participants in plan d make employee contributions in different amounts according to several different tiers under plan d pursuant to sections contributions are picked up by city a of city code e these through through facts plan d plr-t-103168-15 a of city code e provides for a separate_account for the purpose of section paying benefits for health medical hospital or other medical_plans as authorized under the programs established by city code e the account is established pursuant to sec_401 the opening paragraph of ordinance h states city a adopted ordinance h which amended section on city code e and added section that its purpose is to provide for the vesting of retiree health benefit increases to members of plan d in exchange for the voluntary payment of additional employee contributions voluntary additional contributions freezing of health insurance premium subsidies and reimbursements as of for members of plan d with certain exceptions one exception is for employees who irrevocably elect to make voluntary additional contributions to plan d section of city code e states in part that members who irrevocably elect to make voluntary additional contributions will in exchange have vested rights to receive the maximum amount of annual increases in subsidies or reimbursements for retiree health benefits section provides for the of section of city code e states that members of plan d who are represented by an employee union that has entered into a written_agreement with city a to provide for the election specified therein or members not represented by an employee union may irrevocably elect to make voluntary additional contributions to his or her tier of plan d by salary deduction at the rate of percent of salary the voluntary additional contributions are deposited into each member’s individual contribution account under plan d and are paid on a post-tax basis until the internal_revenue_service irs issues a ruling that such contributions can be picked up by city a section of city code e further states that the obligation to make voluntary additional contributions terminates on the earliest of retirement years or termination of participation in city a’s deferred retirement option plan section voluntary additional contributions is limited to a 45-day period make an election within the 45-day period the member is assumed to have irrevocably elected not to make the voluntary additional contributions and the freeze under section of city code e also states that the right to irrevocably elect to make if a member fails to applies on of city code e about the election procedures for the additional employee contributions and provided employees with an election form and a revocation form the election_period ended on city a notified employees covered by section the latest that any employee could return a revocation notice was with regard to whether the voluntary additional contributions payable by salary deduction to plan d are subject_to taxes under fica you represent that city a is plr-t-103168-15 exempt from social_security_taxes but that the voluntary additional contributions to plan d which are being paid on an after-tax basis are subject_to medicare taxes based on the above facts and representations you request the following rulings the mandatory additional contributions picked up by city a and deposited into plan c pursuant to section beginning on of city code e for payroll dates for amounts authorized by ordinance f and for amounts authorized by ordinance g satisfy the requirements of sec_414 and are not subject_to income_tax or employment_tax withholding the mandatory additional contributions made to plan c are not includible in any employee’s gross_income under the assignment_of_income_doctrine the voluntary additional contributions picked up by city a pursuant to section of city code e for payroll dates after i the receipt of the private_letter_ruling plr requested herein and ii any applicable actions required by such plr are completed by city a and any collective bargaining units that are deposited into plan d satisfy the requirements of sec_414 and are not subject_to income_tax or employment_tax withholding the voluntary additional contributions made to plan d are not subject_to a cash_or_deferred_arrangement under sec_1_401_k_-1 the voluntary additional contributions made to plan d are not includible in any employee’s gross_income under the assignment_of_income_doctrine sec_414 states that any amount contributed to an employees’ trust described in sec_401 shall not be treated as having been made by the employer if designated as an employee contribution it is sec_414 states that for purposes of sec_414 in the case of any plan established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing or a governmental_plan described in the last sentence of sec_414 relating to plans of indian tribal governments where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 has been described in a series of revenue rulings district agreed to assume and pay the amounts employees were required by state law to in revrul_77_462 1977_2_cb_358 the employer school plr-t-103168-15 contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed to the employees revrul_77_462 further held that under the provisions of sec_3401 the school district's contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees’ salaries with respect to such picked-up contributions revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 states that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick-up sec_1_401_k_-1 defines a cash or deferred election as any direct or indirect election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_1_401_k_-1 states that a cash_or_deferred_arrangement does not include a one-time irrevocable election made no later than the employee’s first becoming eligible under the plan or any other plan or arrangement of the employer that is described in sec_219 to have contributions equal to a specified amount or percentage of the employee’s compensation including no amount of compensation made by the employer on the employee's behalf to the plan and a specified amount or percentage of the employee’s compensation including no amount of compensation plr-t-103168-15 divided among all other plans or arrangements of the employer for the duration of the employee’s employment with the employer revrul_2006_43 r b amplifying and modifying revrul_81_35 revrul_81_36 and revrul_87_10 describes the actions required for a state or political_subdivision of a state or an agency_or_instrumentality of either to pick up employee contributions to a plan qualified under sec_401 so that the contributions are treated as employer contributions pursuant to sec_414 specifically revrul_2006_43 states that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked up by the employing unit under sec_414 if certain conditions are satisfied including that the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 with respect to designated employee contributions revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply even if the employer picks up contributions through a reduction in salary or through an offset against future salary increases summarizing the requirements of revrul_81_35 revrul_81_36 revrul_87_10 and revrul_2006_43 in order to have a valid pick-up arrangement city a must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the required specification of designated employee contributions must be completed before the period to which such contributions relate city a must take formal action through a person duly authorized to do so to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions the action must apply only prospectively and be evidenced by a contemporaneous written document anemployee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by city a to the pension_plan further the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1 k - a with respect to designated employee contributions which requires in the present case city a adopted ordinance f on certain tier employees to make mandatory additional contributions to plan c in plr-t-103168-15 amounts authorized by ordinance f similarly city a adopted ordinance g on which requires other tier employees to make mandatory additional of city code e that the contributions although designated as employee of city code e state that city a picks up employee contributions to plan contributions to plan c in amounts authorized by ordinance g sections through c including the mandatory additional contributions required by ordinance f and ordinance g thus with respect to plan c city a has both specified in sections through contributions are being paid_by the employer in lieu of contributions by the employee and has taken formal action with respect to the pick-up of the contributions by adopting ordinance f on because the mandatory additional contributions are mandatory employees do not have the option of choosing to receive the contributed amounts directly and the employees do not have a cash or deferred election right with respect to the contributions accordingly the mandatory additional contributions picked up by city a and deposited into plan c pursuant to section of city code e for payroll dates beginning on date for amounts authorized by ordinance f and amounts authorized by ordinance g satisfy the requirements of sec_414 and ordinance g on in addition for regarding whether the mandatory additional contributions are subject_to income_tax and employment_tax withholding sec_402 generally states that any amount actually distributed to any recipient by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the recipient in the taxable_year of the distribution under sec_72 relating to annuities sec_1_402_a_-1 states that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 for the taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 the employee is not required to include such contribution in his income except with respect to the year or years in which such contribution is distributed or made available to him in the present case because the mandatory additional contributions that are made in accordance with ordinance f and ordinance g and picked up by city a will be made pursuant to a valid pick-up arrangement they will be treated as employer contributions therefore pursuant to sec_402 and sec_1_402_a_-1 the picked-up employee contributions to plan c will not be included in gross_income of the member for federal_income_tax purposes until distributed to the member furthermore consistent with revrul_77_462 and in accordance with sec_3401 the picked-up employee contributions to plan c are excluded from wages for purposes of the collection of income_tax at the source on wages you represent that city a is not subject_to social_security_taxes accordingly the mandatory additional contributions are also not subject_to_withholding for social plr-t-103168-15 security however as discussed below they may be subject_to_withholding for medicare taxes in general all payments of remuneration by an employer for services performed by an employee are subject_to taxes under fica unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment_fica_taxes include social_security and medicare taxes sec_3121 provides that other than the social_security_tax wage_base limitation nothing in sec_3121 excludes from the term wages any amount picked up as an employer_contribution under sec_414 if the pick-up is pursuant to a salary reduction agreement whether evidenced by a written instrument or otherwise for these purposes the term salary reduction agreement includes any salary reduction arrangement regardless of whether there is approval or choice of participation by individual employees or whether such approval or choice is mandated by state statute h_r conf_rep no 98th cong 2d sess see also public employees’ retirement board v shalala f 3rd cir in addition under sec_3121 if an employee’s services are covered included in employment for social_security_tax purposes pick-up contributions under sec_414 that are made pursuant to a salary reduction agreement are generally subject_to social_security_taxes unless the maximum wage_base exception applies also under sec_3121 if an employee’s services are covered included in employment for medicare_tax purposes pick-up contributions under sec_414 that are made pursuant to a salary reduction agreement are subject_to medicare taxes without any limit based on the_amount_of_wages this does not constitute a ruling on whether the pick-up contributions are made pursuant to a salary reduction agreement for fica tax purposes with respect to your second requested ruling section dollar_figure of revproc_2015_1 2015_1_irb_21 states in pertinent part that a letter_ruling will not be issued with respect to an issue that is clearly and adequately addressed by statute regulations decision of a court revenue rulings revenue procedures notices or other authority published in the internal_revenue_bulletin we have determined that the question of whether the mandatory additional contributions to plan c are includible in an employee's income under the assignment_of_income_doctrine is clearly and adequately addressed in publicly available guidance accordingly the irs declines to rule on this request with respect to your third and fourth ruling requests on adopted ordinance h which added section members of plan d who are covered by certain mous or non-represented employees the covered employees may irrevocably elect to make voluntary additional contributions to their respective tiers of plan d by salary deduction at the rate of percent of salary the voluntary additional contributions are deposited into each to city code e and which states that city a plr-t-103168-15 member's individual contribution account under plan d and will be paid on a post-tax basis until the irs issues a ruling that such contributions can be picked up by city a pursuant to the provisions of sections of city code e through section of city code e also provides that the right to irrevocably elect to make voluntary additional contributions is limited to a 45-day period if the member fails to make an election within the 45-day period the member is assumed to have irrevocably elected not to make the voluntary additional contributions you represent that the election_period has expired in the present case the covered employees are current employees that had the right to irrevocably elect to make or not make the voluntary additional contributions to plan d therefore because the voluntary additional contributions are elective rather than mandatory_contributions covered employees were given the option of choosing to receive the contributed amounts directly instead of having them paid_by city a to plan d accordingly pursuant to revrul_81_35 the voluntary additional contributions may not be picked up by city a under sec_414 the voluntary additional contributions are therefore included in employee's income and are subject_to income_tax and employment_tax withholding to the same extent as employees’ wages in addition had the pick-up been implemented at the time that the employees were given the election whether or not to make voluntary additional contributions the employees would have been given the choice between receiving cash or having city a make voluntary additional contributions to plan d on a pre-tax basis and the election would have been a cash or deferred election within the meaning of sec_1_401_k_-1 with respect to your fifth requested ruling section dollar_figure of revproc_2015_1 states in pertinent part that a letter_ruling will not be issued with respect to an issue that is clearly and adequately addressed by statute regulations decision of a court revenue rulings revenue procedures notices or other authority published in the internal_revenue_bulletin we have determined that the question of whether the voluntary additional contributions to plan d are includible in an employee’s income under the assignment_of_income_doctrine is clearly and adequately addressed in pury available guidance accordingly the irs declines to rule on this request this ruling is based on the assumption that plan c and plan d satisfy the qualification requirements set forth in sec_401 and each plan constitutes a governmental_plan within the meaning of sec_414 at all relevant times except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-t-103168-15 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely laura b warshawsky senior tax law specialist qualified_plans branch tax exempt and government entities cc
